Title: From Thomas Jefferson to Alexander Donald, 22 August 1793
From: Jefferson, Thomas
To: Donald, Alexander



My dear Sir
Philadelphia Aug. 22. 1793.

I have yet to acknolege your favors of Mar. 10. and Apr. 4. Just before their receipt I had heard of the calamity which had befallen you and which has since befallen so many on your side the water. I heard it with poignant distress, for however it may be with others, I find that my earliest affections are my strongest. I have delayed answering your letter because I wished to be able to say something to you about my tobacco. But it is still out of my power to do it with certainty. I have occasion here for 6. or 800. Dollars, and have been expecting to receive it under an execution I have for between 4. and 5000 dollars, ever since February last. I still expect it, and if I get only so much, my tobacco will be free for me to dispose of, and tho’ I had not intended to ship it myself (because I can always get a guinea for it here) yet I will certainly do it, and under the address you recommend. I understood from Mr. Brown that my last year’s crop was still unshipped some time ago. I shall leave this place the 1st. day of January to re-establish myself at Monticello. I shall certainly there render you any services which may be in my power: and shall have more leisure to attend to my friendships. I am with very great & sincere affection Dear Sir Your friend & servt

Th: Jefferson



 P.S. The books from Ireland and those by Mr. Marshal are come safely to hand.

